--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, Sontra Medical Corporation, a Minnesota corporation and the predecessor
in interest to Echo Therapeutics, Inc., a Delaware corporation (“Company”), and
Harry Mitchell (“Executive”) entered into an Employment Agreement (the
“Agreement”) dated as of September 14, 2007; and


WHEREAS, Section 1.2(a) of the Agreement states that Executive shall serve as
Chief Operating Officer and Chief Financial Officer of Company and Executive has
served in those roles since September 14, 2007; and


WHEREAS, Company and Executive have determined that, at this critical stage in
Company’s product development and growth, it is necessary to separate the
functions of Chief Operating Officer and Chief Financial Officer that are being
performed by Executive; and


WHEREAS, Company and Executive have agreed that Executive shall focus on his
role as Chief Operating Officer, leveraging his time to bring the Prelude
SkinPrep System and Symphony tCGM System to market, as well as broaden the
Company’s product pipeline.


 NOW, THEREFORE, the parties agree to amend the Agreement as set forth below
effective as of May 16, 2011:


1.           The first sentence of Section 1.2(a) of the Agreement shall be
deleted in its entirety and replaced with the following:  “Executive shall serve
as Chief Operating Officer of Company.”
 
2.           Due to the growth of Company and the resulting significant increase
in Executive’s duties as Chief Financial Officer and Chief Operating Officer
since September 14, 2007, Executive shall focus his duties on his expanding role
as Chief Operating Officer with his primary location in the Company’s Franklin,
Massachusetts facility. The parties agree that this Amendment does not
constitute a reduction in Executive’s duties or his authority as an Executive
Officer of the Company.


3.           Except as specifically modified above, all other terms and
conditions of the Agreement remain unchanged and in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment of Employment
Agreement as of May 13, 2011.
 

 ECHO THERAPEUTICS, INC       By: /s/ Patrick T. Mooney     Patrick T. Mooney  
  Chief Executive Officer           /s/ Harry G. Mitchell     Harry G. Mitchell
 

 



--------------------------------------------------------------------------------